Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first- inventor-to-file provisions of the AIA .
DETAILED CORRESPONDENCE
Priority
This application is a national stage of PCT/CN2017/118614, filed as 12/26/2017, claiming priority to PRC Application CN2017 11394166.6, filed 12/21/2017.
Election/Restrictions
Claims 1-13 are pending in the application. Applicants’ election with traverse of Group I, claims 1-8, in the reply filed on 3/25/2022 is acknowledged. Applicants’ election of species, shown below, is also acknowledged.

    PNG
    media_image1.png
    199
    234
    media_image1.png
    Greyscale

Applicants’ argument in traverse of the Restriction Requirement lacks any statement regarding putative errors in the Restriction Requirement or in the Unity of Invention analysis. It does not refute the Office’s contention that the cited compound disclosed by Cherian J. Med. Chem. 2016 anticipates the claimed genus and therefore destroys Unity of Invention. Therefore, in accordance with the statement in paragraph 6 of the Restriction Requirement, Applicants’ response is being treated as an election without traverse and is now made FINAL.
The elected species is found free of prior art. However, the next species examined, the species disclosed by Cherian J. Med. Chem. 2016 and discussed in the Restriction Requirement, is found anticipated by prior art.
 
Claim Rejections - 35 USC § 102
Please note: In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§102 and 103 (or as subject to pre-AIA  35 U.S.C. §§102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraph of 35 U.S.C. §102 that forms the basis for the rejection under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

As represented by the expanded species search discussed above, claims 1-8 are rejected under 35 U.S.C. §102(a)(1) as anticipated by Cherian, J. et al., J. Med. Chem 2016 vol. 59, pp. 3063-78, of record, which discloses at p. 3064 (Figure 1) the compound below:

    PNG
    media_image2.png
    70
    236
    media_image2.png
    Greyscale

This compound corresponds to Formula 1 with R1 = methylamino, X = O, A = phenylene, R10 = H, Y and Z = N, R3 = H, and R2 = 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
.
Allowable Subject Matter
The elected species is free of prior art.	
	Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Heidi Reese, whose telephone number is (571) 270-5277.  The examiner can normally be reached on M - F, 10 AM - 6 PM Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf, can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HEIDI REESE/Primary Examiner 
Art Unit 1622